United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41626


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                VERSUS


     ALFREDO PEREZ-MONTERO, also known as Jose Luis Alfredo,

                                               Defendant-Appellant.



             Appeal from the United States District Court
                  for the Southern District of Texas
                              (05-CR-173)


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This court previously affirmed the conviction and sentence of

Appellant, Alfredo Perez-Montero. United States v. Perez-Montero,

202 F. App’x     827 (5th Cir. 2006). On March 30, 2007, the Supreme

Court vacated our judgment in this case and remanded the case to

this court for further consideration in light of Lopez v. Gonzales,

127 S.Ct. 625 (2006).


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th Cir. R. 47.5.4.
      Following the Supreme Court’s remand we received supplemental

letter briefs from both parties with respect to the impact of

Lopez. The government concedes and we agree that, under Lopez, the

district court erred in imposing an eight-level enhancement for

Appellant’s prior controlled substance conviction. In light of this

error, the issue on appeal is whether we should vacate the sentence

and remand for resentencing or whether the appeal is now moot.

      The    parties   agree   that   Perez-Montero   has   completed   the

confinement portion of his sentence but remains subject to the

terms of his supervised release. Also, the government asserts,

without challenge, that Perez-Montero has been deported. This Court

recently found a similar case moot when the appellant had already

been released from prison and deported. See United States v.

Rosenbaum-Alanis, __ F.3d __, No. 05-41400, 2007 WL 926832 (5th

Cir. Mar. 29, 2007). Because the defendant in Rosenbaum-Alanis was

barred from entering the United States, and therefore could not be

resentenced, the Court could not grant the relief requested. Id. at

*2.

      We    find   Rosenbaum-Alanis   controlling,    and   because   Perez-

Montero is barred from entering the United States, we cannot grant

his request to be resentenced.

The appeal is moot and therefore DISMISSED.